Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16th, 2021 has been entered.
 All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a computer device (i.e., a machine) in claims 1-17, a computer implemented method (i.e., a process) in claims 18 and a computer readable medium (i.e. a manufacture) in claim 19.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
underlined claim elements:
1. A computer device configured to provide a computer game responsive to user inputs, the computer device having:
a user interface configured to display an initial game board of the computer game comprising user actuatable game elements and configured to detect user input of a first user move when a user engages with a game element, the user interface further configured to display a path follower element in an initial location; 
a processor configured to receive the detected user input of the first user move to detect a match game condition of at least three adjacent matching user actuatable game elements caused by the first user move and to control the user interface to remove the at least three game elements from the display and provide on the user interface replacement user actuatable game elements 
wherein the processor is configured to determine whether to trigger any events associated with the at least three removed game elements, to detect any interacting events which interact with the path follower element, and to allocate a number of moving steps to the path follower element based on the detected interacting events, 
the processor further configured to process the moving steps of the path follower element to cause the path follower element to move along a predetermined path, the processor configured, for processing each of the allocated number of moving steps, to cause the path follower element to move to a next location along the path, to remove from that location any game element at that location, to determine if there are any remaining moving steps allocated to the path follower element and (i) if so, to process the next step or (ii) if not, to display the path follower element at its attained location.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe a set of rules.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.


Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a processor and a display amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0053]-[0061]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  

The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0053]-[0061]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-19 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed February 16th, 2021 have been fully considered but they are not persuasive. 
Commencing on pages 9 through 11 of the above dated response, the applicant presents that the claims have been amendment to reflect that the invention is directed to a particular machine because it includes “a computer device configured to provide a computer game…” and proposes that the same would separate the claimed invention from a generic or “off the shelf” computing device.  The applicant further presents that claim language directing the detection of moves by a user interface, the detection of game events involving a path follower element and the removal matched game elements are not equivalent to play of game on a game board.
The Applicant’s specification does not define a configuration of the invention beyond the mere execution of software on one or more various generic computer hardware platforms including: a pc, game consoles; tablet or mobile phone or other computing device (as described in at least paragraph [0060] of the Applicant’s specification).   The applicant’s remarks do not cite any support for the position that the configuring of a generic computer through the mere execution of software defines a particular machine within the meaning of MPEP 
It is not immediately clear how the detection of game events involving a path follower element and the removal matched game elements are not equivalent to play of game on a game board would support the presence of a particularly machine or the practical application of the invention because they are steps being performed by a computer as proposed.  Alternatively stated, by the applicant’s proposed standard, any method performed on or by use of a computer would be patent eligible however as noted herein above, the courts have repeatedly noted that this not case wherein the computer is utilized merely as a tool to perform the abstract idea.




Responsive to the preceding, the number of people involved in the activity is not dispositive as to whether a claim limitation falls within the grouping of Certain Methods of Organizing Human Activity (See MPEP §2106.04(a)(2)(II) nor does the involvement of a computer as a tool to perform the abstract idea support a presence of a practical application of the claimed invention (See MPEP §2106.05(f)).  Accordingly the involvement of a person in addition to the recited user does not support the presence of patent eligible subject matter as proposed.
The applicant’s proposal that the claimed invention directed responding to user interaction but is not to enacting a game respectfully, non-persuasive as the claimed invention is plainly recites a computer device presents a game board and updates the state of the game board responsive to user interaction.  Additionally, the proposed delineation between a computer used as a tool to present and abstract game or update abstract states independent of a game as proposed is not one that has been supported by cited case law or the  specific considerations listed in MPEP §2106.05

Concluding on page 13 the Applicant presents that claim 1 integrates the abstract idea into a practical application because it transforms a computing device into a gaming device.
The applicant’s specification does not support the proposition that the operation of a claimed game on one or more various generic computer hardware platforms including: a pc, game consoles; tablet or mobile phone or other computing device (as described in at least paragraph [0060] of the Applicant’s specification) transform them into a different thing as defined by MPEP §2106.05(a).  Alternatively stated the listed devices a pc, game consoles; tablet or mobile phone or other computing are merely utilized as tools to execute the abstract game program and remain unchanged following that execution hence there is no transformation as proposed (See MPEP §2106.05(c), §2106.05(f)).  

In view of the preceding the rejection of claims is respectfully maintained as presented herein above.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.E.M/Examiner, Art Unit 3715   
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715